     Case 5:19-cv-01854-JAK-AGR Document 23 Filed 06/19/20 Page 1 of 1 Page ID #:86



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    FERNANDO JESUS JAIME,                  )     NO. EDCV 19-1854-JAK (AGR)
                                             )
12                         Plaintiff,        )
                                             )     JUDGMENT
13        v.                                 )
                                             )
14    UNKNOWN,                               )
                                             )
15                         Defendant.        )
                                             )
16
17             Pursuant to the Order Accepting Findings and Recommendation of United
18    States Magistrate Judge,
19             IT IS ADJUDGED that judgment is entered dismissing the entire action without
20    prejudice for failure to serve process pursuant to Fed. R. Civ. P. 4(m).
21
22                   June 19, 2020
23    DATED:                                 _____________________ ____________
                                                    JOHN A. KRONSTADT
24                                              UNITED STATES DISTRICT JUDGE
25
26
27
28
